ACCEPTED
                                                                        07-15-00011-CR
                                                           SEVENTH COURT OF APPEALS
                                                                     AMARILLO, TEXAS
                                                                   6/10/2015 3:13:37 PM
                                                                       Vivian Long, Clerk


                NO. 07-15-00011-CR

 IN THE COURT OF APPEALS OF THE STATE OF TEXAS
                                             FILED IN
                                                7th COURT OF APPEALS
                                                  AMARILLO, TEXAS
           SEVENTH JUDICIAL DISTRICT
                                                6/10/2015 3:13:37 PM
                                                     VIVIAN LONG
                AMARILLO, TEXAS                         CLERK



                  MARK HOFF

                        V.

              THE STATE OF TEXAS


         TRIAL COURT CAUSE NO. C35,611

COUNTY COURT AT LAW OF NAVARRO COUNTY, TEXAS

               THE STATE'S BRIEF


                             Amy L. Cadwell
                             Assistant Criminal District Attorney
                             Navarro County, Texas
                             SBN: 24057435
                             800 N Main St., Suite 203
                             Corsicana, Texas 75110
                             903-654-3045
                             903-872-6858 (fax)



        ORAL ARGUMENT NOT REQUESTED




                        1
                  IDENTITY OF PARTIES AND COUNSEL

Honorable Amanda Putman
Judge of the County Court at Law
800 N Main St., Corsicana, Texas 75110

Mark Hoff
Appellant

Damara H. Watkins
Trial Counsel, Appellate Counsel
1541 Princeton Drive
Corsicana, Texas 75110

R. Lowell Thompson
Criminal District Attorney, Navarro County, Texas
800 N Main St., Suite 203
Nacogdoches, Texas 75961

Amy L. Cadwell
Assistant Criminal District Attorney, Navarro County, Texas
Attorney at Trial, Attorney on Appeal
800 N Main St., Suite 203
Corsicana, Texas 75110




                                         2
                                          TABLE OF CONTENTS


STATEMENT OF T.IIE CASE ......•...................•......•.........•......•.......................•......•5


THE STATE'S RESPONSE TO ISSUES PRESENTED......................•............•..•.6


STATEMENT OF FAcrS ...............................................................................•.....•...•6

SUMMARY OF T.IIE ARGUMENT ................•...................•..........................•.........7


STATE'S RESPONSE TO APPELLANT'S ISSUES .............................................7

   I.    The trial court did not err in denying Appellant's motion to suppress ... 7


CONCLUSION............................•.........................•......................................................9


PRAYER .....................•......................................................•............•.........................•.10


CERTIFICATE OF SER'VICE ......•.................................................................•.......10


CERTIFICATE OF COMPLIANCE ..................•...........................•............•.•........ ll




                                                             3
                             INDEX OF AUTHORITIES

Cases
Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim. App. 2000) .......................... 7

Dixon v. State, 206 S.W.3d 613,616-17 (Tex. Crim. App. 2006) ............................ 8

State v. Duarte, 389 S.W.3d 349, 354-55 (Tex. Crim. App. 2012) ................. 7, 8, 9




                                            4
                                NO. 07-15-00011-CR

            IN THE COURT OF APPEALS OF THE STATE OF TEXAS

                         SEVENTH JUDICIAL DISTRICT

                                AMARILLO, TEXAS


                                    MARK HOFF

                                          V.

                              THE STATE OF TEXAS


                       TRIAL COURT CAUSE NO. C35,611

         COUNTY COURT AT LAW OF NAVARRO COUNTY, TEXAS

                               THE STATE'S BRIEF


      Comes now, The State of Texas, by and through the undersigned Assistant

Criminal District Attorney of Navarro County, Texas, and files the State's brief in the

above-styled and above-numbered cause.

                          STATEMENT OF THE CASE

      On May 22, 2014, Appellant was indicted for the offense of Possession of a

Controlled Substance <1g in a drug-free zone. Appellant filed a motion to

suppress the evidence which was heard by the trial court on September 3, 2014.

The trial court denied the motion to suppress the evidence on that same day and

Appellant entered a guilty plea on November 20, 2014. After a review of the


                                           5
evidence and following the completion of a pre-sentence investigation, the trial

court sentenced Appellant to seven (7) years confinement in TDCJ-ID; however

the court suspended the sentence and placed Appellant on community supervision

for .a term of ten years. This appeal follows that final judgment.

             THE STATE'S RESPONSE TO ISSUES PRESENTED

ISSUE ONE
The trial court did not err in denying Appellant motion to suppress the drug
evidence.

                            STATEMENT OF FACTS

      Clint Andrews, an investigator with the Navarro County Sheriffs

Department (hereafter NCSO) drug unit, obtained a search warrant for Appellant's

residence based on information received by a confidential informant. I RR Exhibit

I. Following the issuance of the warrant, officers with the NCSO executed the

warrant and located a baggie containing methamphetamine, a pipe and prescription

pills. /d. at 9. During the search of the house, an officer observed Appellant ingest

what they suspected was methamphetamine. Id. Sergeant Darrell Waller arrested

Appellant and Detective Rickey Ragan informed Appellant of his Miranda rights.

I RR at 9-10. Detective Ragan then asked Appellant if he had ingested a narcotic

and Appellant confirmed that he had. /d. at 11. The statement given by Appellant

was not recorded. /d.




                                          6
                        SUMMARY OF THE ARGUMENT

      The search warrant affidavit provided sufficient probable cause to issue a

warrant because the confidential infonnant had a successful track record and the

infonnation provided was reliable and was corroborated by the officers.

               STATE'S RESPONSE TO APPELLANT'S ISSUES


 I.   The trial court did not err in denying Appellant's motion to suppress
      drug evidence.

         A. Standard of Review

      In reviewing a trial court's ruling on a motion to suppress, an appellate court

applies a bifurcated standard of review. Carmouche v. State, 10 S.W.3d 323, 327

(Tex. Crim. App. 2000). The reviewing court gives almost total deference to the

trial court's determination of historical facts that depend on credibility, while the

appellate court conducts a de novo review of the trial court's application of the law

to those facts. /d. The review of an affidavit is not reviewed de novo, rather

deference is given to the magistrate's determination of probable cause. State v.

Duarte, 389 S.W.3d 349, 354-55 (Tex. Crim. App. 2012).

          B. Analysis

      The search warrant affidavit in this case provided sufficient probable cause

for the magistrate to conclude that a search would uncover evidence of

wrongdoing. During the hearing on the matter, the evidence established that the



                                           7
confidential informant was credible and reliable. See State v. Duarte, 389, S.W.3d

349, 357-59 (Tex. Crim. App. 2012); Dixon v. State, 206 S.W.3d 613, 616-17

(Tex. Crim. App. 2006). In Dixon, the Court of Criminal Appeals discussed the

reliability of confidential informants and commented that they may be considered

reliable if they have a "successful track record." 206 S.W.3d at 616-617.

      The facts of the current case are distinguishable from the facts in Duarte, the

principal case upon which Appellant relies. In Duarte, the affidavit was based

almost entirely on hearsay information supplied by a first-time confidential

informant. 389 S.W.3d at 355. In that case, the Court of Criminal Appeals

discussed the importance of additional information to corroborate the informant's

statements. /d. Here the affidavit stated that Detective Andrews was assigned to

the narcotics division of the NCSO, that the confidential informant had a

successful track record with Detective Andrews in the investigation of narcotics

cases, the informant had been to Appellant's residence within the 48 hours

preceding issuance of the warrant and had seen Appellant in possession of

methamphetamine. The affidavit also included the information that other narcotics

officers were familiar with Appellant and had knowledge that narcotics,

specifically methamphetamine, had been possessed and distributed from this

location in the "recent past." Finally, Detective Andrews had prior knowledge of

Appellant obtained during his investigation of previous narcotics cases.



                                         8
      A review of the search warrant affidavit in this case clearly rebuts

Appellant's argument. The search warrant was not obtained based upon the

hearsay infonnation from a previously unknown confidential infonnant, as was

done in Duarte. 389 S.W.3d 355. On the contrary, the affidavit specifically

provided infonnation that corroborated the infonnant's statements. Accordingly,

the affidavit upon which the search warrant was based provided sufficient probable

cause for the magistrate to determine a search would uncover evidence of

wrongdoing and, for this reason, the trial court did not err in denying Apppellant' s

motion to suppress.

          C. Conclusion

      The search affidavit was sufficient to provide the magistrate with a

substantial basis to conclude that a search warrant would uncover evidence of

wrongdoing. The confidential informant was credible and reliable. For these

reasons, the trial court did not err in denying Appellant's motion to suppress.

                                  CONCLUSION

      The judgment in this case should be affinned. The evidence presented to the

trial court was sufficient for the magistrate to determine there was probable cause

to believe a search would uncover wrongdoing. The confidential infonnant had a

reliable track record and the language of the affidavit was sufficient for a search

warrant to be issued. The trial court did not err in denying Appellant's motion to



                                          9
suppress.

                                     PRAYER

      For all of the foregoing reasons, The State of Texas prays that this

Honorable Court conclude that Appellant's conviction and punishment be in all

things affirmed.

                                              Respectfully Submitted,


                                              Is/ Amy L. Cadwell
                                              Amy L. Cadwell
                                              Assistant Criminal District Attorney
                                              SBN: 24057435
                                              Navarro County, Texas
                                              800 N Main St., Suite 203
                                              Corsicana, Texas 75110
                                              903-654-3045
                                              903-872-6858 (fax)
                                              acadwell@navarrocounty.org



                         CERTIFICATE OF SERVICE

      I, Amy L. Cadwell, certify that a true and correct copy of the foregoing

document has been delivered via email to Appellant's attorney on the 101h day of

June 2015.


                                                    Is! Amy L. Cadwell
                                                    Amy L. Cadwell




                                         10
                      CERTIFICATE OF COMPLIANCE

      I, Amy L. Cadwell, certify that the State's Brief is in compliance with Rule

9.4 of the Texas Rules of Appellate Procedure with a word count of 1,382 and

Times New Roman typeface no smaller than 14-point font.




                                                   Is/ Amy L. Cadwell
                                                   Amy L. Cadwell




                                        11